Citation Nr: 1031862	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of 
the lower extremities, claimed as secondary to diabetes mellitus. 

2.  Entitlement to an effective date earlier than May 15, 2009 
for a grant of service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1967 and from May 1970 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By that rating action, the RO, in part, denied 
service connection for peripheral neuropathy.  The Veteran timely 
appealed the RO's July 2006 rating action to the Board. 

This appeal also stems from a July 2009 rating decision.  By that 
rating action, the RO granted service connection for PTSD; an 
initial 30 percent evaluation was assigned, effective May 15, 
2009--the date of a VA examination report showing that the 
Veteran had been diagnosed with PTSD due to a verified in-service 
event.  In a written argument, received by the RO in March 2010, 
the Veteran's representative indicated that the Veteran disagreed 
with the May 15, 2009 effective date assigned to this service-
connected disability.  Thus, because the Veteran filed a Notice 
of Disagreement (NOD) with the effective date assigned to the 
service-connected PTSD, a remand is necessary in order for the RO 
to issue an Statement of the Case (SOC).  Manlincon v. West, 12 
Vet. App. 238 (1999).  This matter is addressed in the REMAND 
below. 

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  A copy of 
the hearing transcript has been associated with the claims files. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.
REMAND

The Board finds that additional substantive development of the 
Veteran's claim for service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to the service-
connected diabetes mellitus, is warranted prior to further 
appellate review.

The Veteran claims that he has peripheral neuropathy of the lower 
extremities that is secondary to his service-connected diabetes 
mellitus, type 2.  

In December 2004, a VA examiner opined, after a physical 
evaluation of the Veteran and review of the medical records, that 
there was no clear evidence of any peripheral neuropathy as a 
complication of his diabetes.  The VA examiner further expounded 
that the Veteran's varicose veins could certainly have been the 
cause of his leg discomfort and cramping sensation.  (See 
December 2004 VA examination report).  

During testimony before the undersigned, the Veteran stated that 
he had recently been prescribed medication for tingling and 
numbness of the lower extremities from the Marsano VA community 
based outpatient clinic (CBOC) in Mercer County, Pennsylvania.  
He also testified that a VA physician had told him that his lower 
extremity tingling could be associated with his diabetes 
mellitus.  (See March 2010 Hearing Transript (T.) at pages (pgs.) 
2-8)).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Given that the Veteran has recently been prescribed medication 
for tingling and numbness of the lower extremities, pathology 
that could be associated with diabetes mellitus according to a VA 
physician, the Board finds that another VA examination and 
etiology opinion is necessary in order to fairly adjudicate his 
secondary service connection claim on appeal.

In readjudicating the secondary service connection claim on 
appeal, the Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim for secondary service connection prior 
to the date of the 38 C.F.R. § 3.310 regulation change, whichever 
version of 38 C.F.R. § 3.310 that is most favorable to the 
Veteran should be applied in adjudicating the issue of 
entitlement to service connection for peripheral neuropathy of 
the lower extremities secondary to the service-connected diabetes 
mellitus. 

In addition, treatment records from the above-cited VA CBOC have 
not been associated with the claims files.  VA has a duty to 
obtain all relevant VA and Governmental records prior to 
adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any 
VA treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
claims file, are in the constructive possession of the Board and 
must be considered); see also 38 C.F.R. § 3.159(c)(2) (2009).

Finally, by a July 2009 rating decision, the RO granted service 
connection for PTSD; an initial 30 percent evaluation was 
assigned, effective May 15, 2009--the date of a VA examination 
report showing that the Veteran had been diagnosed with PTSD due 
to a verified in-service event.  In a written argument, received 
by the RO in March 2010, the Veteran's representative indicated 
that the Veteran disagreed with the May 15, 2009 effective date 
assigned to the above-cited service-connected disability.  Thus, 
because the Veteran filed a NOD with the effective date assigned 
to the service-connected PTSD, a remand is necessary in order for 
the RO to issue an SOC.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a claimant files a 
NOD and the RO has not issued an SOC, the issue must be remanded 
to the RO for an SOC.  Manlincon, supra.



Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain all treatment records pertaining 
to the Veteran from the Marzano VA CBOC in 
Mercer County, Pennsylvania.  All 
records/responses received should be 
associated with the claims files.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current peripheral neuropathy of the 
lower extremities.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims files should be made available to 
the examining physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current peripheral neuropathy of the 
lower extremities, if found, is related to 
the Veteran's period of active service?  If 
not, is it at least as likely as not that 
the Veteran's service- connected diabetes 
mellitus, type 2, caused or aggravated 
(made permanently worse) any current 
peripheral neuropathy of the lower 
extremities?  The examiner should provide 
rationales for these opinions.

3.  Issue an SOC to the Veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than May 15, 2009 for the grant of service 
connection for PTSD.  The Veteran also must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. § 
20.302(b) (2009).

4. Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the RO/AMC must 
readjudicate the pending claim of 
entitlement to service connection for 
peripheral neuropathy, claimed as secondary 
to diabetes mellitus type 2, applying the 
version of 38 C.F.R. § 3.310 that is most 
favorable to the Veteran.  If the Veteran 
files a timely substantive appeal on the 
claim of entitlement to an effective date 
earlier than May 15, 2004 for the grant of 
service connection for PTSD, the RO must 
also adjudicate this claim. 

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to service 
connection for peripheral neuropathy of the lower extremities, 
claimed as secondary to diabetes mellitus and to provide him with 
an SOC on the issue of entitlement to an effective date earlier 
than May 15, 2009 for the grant of service connection for PTSD.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim for service 
connection for peripheral neuropathy of the lower extremities, 
claimed as secondary to the service-connected diabetes mellitus, 
type 2.  His cooperation in VA's efforts to develop this claim 
including reporting for scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of the above-cited secondary service connection claim. 38 
C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


